I should like, first of all, to convey to you. Sir, my sincere congratulations on your election as President of the fortieth session of the General Assembly. Your broad and relevant experience in the United Nations, your outstanding capabilities and acknowledged spirit of conciliation do honor to your country and to this significant anniversary.
I should also like once again to convey to the Secretary-General of the United Nations, Mr. Javier Perez de Cuellar, our sincere congratulations for his accomplishments as the head of our Organization.
Forty years ago, in response to the strife and tragedy of the Second World War, the United Nations was created for the purpose of securing peace, development and coexistence, with mutual respect, among States. Today, when the possibility of confrontation seems not only to be getting the better of world leadership but also to be guiding some of its steps, it has become necessary to reaffirm that commitment. Decisive action is therefore required to give new life to this irreplaceable forum where we meet to combine our efforts. We are now celebrating the fortieth anniversary of the United Nations with mixed feelings that fluctuate between joy and uncertainty, deeply concerned because the principles and purposes that led to the establishment of the United Nations seem to fade before more immediate and subordinate interests, including a desire for domination which is as dangerous as it is outdated.
Venezuela comes to this session of the General Assembly with a strengthened determination to achieve peace, justice and understanding among the peoples of the world; with the same determination with which, together with 50 other countries, it signed the San Francisco Charter, in circumstances unprecedented in the history of the world. We wished to bear witness through our presence here to the unswerving faith of the Venezuelan people in the potential of the United Nations, established with the support of Latin America, 22 of whose countries are founding Members.
By drawing up a balance-sheet of what has occurred on the international scene since 1945, we are in large measure analyzing the role fulfillled by the United Nations, the leading arena for far-reaching decisions and a reflection of international life itself, marked as it is by countless risks and conflicts. To examine the present situation of the international community and its future outlook inevitably involves judging the prospects, the relevance and the influence of the United Nations as a factor of rapprochement among States. Wars, confrontations and reckless actions during these times of upheaval paradoxically strengthen its relevance and the need to preserve it as a mechanism directed to the rule of reason in international relations.
As the United Nations evolved it became evident that its action should encompass diverse areas if real peace was to be ensured and the deep causes of violence and the degradation of man were to be eradicated. The Organization had to assume new tasks, becoming a system dedicated not only to preventing conflict but
also to promoting economic and social development.
The very membership of the United Nations reflects one of the major changes of the present day: a significant number of countries is playing an ever greater role in the formulation of policies and initiatives.
In 1945 more than 750 million persons - almost a third of the world's population - lived under colonial rule. The historic process of decolonization that subsequently took place under the auspices of the United Nations made it possible for more than 70 countries in the three regions of the developing world to attain independence.
In mentioning the many effects of decolonization, we must stress the role played by the majority group in the United Nations that the countries of Latin America constituted, and their outstanding performance in the debates and decisions of the General Assembly during the years prior to the incorporation of the young States of Africa, Asia and the Caribbean. He Latin Americans can feel proud to have been in the front line of the struggle against colonialism, a course of conduct that was no more than our duty in view of our historical roots and our commitment to freedom and solidarity. Simon Bolivar, the liberator, had shown us the way.
This Organization has been and is faced with problems of extraordinary magnitude - problems that it has been unable to solve or mitigate, because of lack of goodwill, considerations of expediency, complicity, or simply lack of understanding of the great historical changes. These are situations that have posed a dilemma, that have acquired ever more alarming proportions and that have today become established priorities.
In a great paradox of our times, the Powers that played a decisive role in establishing the United Nations soon undermined by their actions what they had so solemnly proclaimed at the end of the Second World War.
Despite all the efforts deployed by this Organization, the nuclear-arms race between the super-Powers continues relentlessly to the consternation of all, carrying all of us with it as hostages to an uncertain and endangered future. The arguments with which we have tried to persuade those Powers to sponsor convincing disarmament and nuclear-arms-control measures have virtually been exhausted in what amounts to a deaf-ear policy on the part of the great Powers. Since 1945 the General Assembly alone has adopted more than 600 resolutions on subjects linked to disarmament in a markedly progressive trend.
We cannot console ourselves with a deceptive nuclear peace advocated by both sides but bearing within it an incalculable destructive potential, nor can we accept, in line with this strategic sophism, pretexts to carry the confrontation to other theaters and to further nuclear intimidation in clear violation of international treaties on the use of outer space. We therefore support and shall continue to support resolutely all initiatives aimed at demilitarizing space. Here there can be no room for doubt or hesitation.
The struggle against underdevelopment is as important as the struggle for peace. In recent years there has been a process of erosion that has undermined the very basis of the political consensus on which international co-operation for development is based.
This situation of uncertainty regarding the present relevance of the commitment to the problem of development generates a lack of confidence and leads to a greater degree of insecurity regarding the future of all.
We cannot claim that we lack the necessary resources. The intellectual and material heritage of humanity if used rationally would be sufficient to overcome poverty and stagnation. It is time therefore to invest it in the priorities demanded by that objective. We must reflect on whether we can continue to consent to a world characterized by intolerable domination, factions in conflict and repressed tension.
- These scenarios, which are no less real because they are sombre, strengthen our conviction that, as was originally established by the Charter, it is the duty of this Organization to be a center for harmonizing efforts and wills in order to rescue economic and social development as one of the collective priorities of our time and to allow us in practice to overcome technical difficulties, reconcile our interests and go forward together.
We must renew our commitment to development, without excuses or ambiguity, without paternalism or ulterior motives, reflecting our resolve for decisive action.
One of the most urgent problems of this decade stems from the lack of a system for financing development and the weakening of the institutions that were created for that purpose. I refer to the foreign debt of developing countries which threatens to paralyze economic growth, erode the process of democratization, upset social peace and destabilize the international financial system. It is a problem that involves the entire international community. The responsibility lies equally with the debtor countries, the creditor countries, private banking and international financial institutions. All of them therefore must be responsible for its solution; and to try to evade this responsibility may, in our opinion, be a mistake of unforeseeable dimensions.
To prevent the debt problem from ending in a crisis the debtor countries are making significant efforts requiring sacrifices on the part of their populations and advancing adjustment programs that have helped to improve their balance of payments. But such efforts cannot be sustained in the medium term. It is obvious that the debt problem cannot be solved at the expense of the well-being of the people and that a responsible Head of State can hardly endanger the future of his nation by carrying sacrifices to an extreme in order to settle its commitments. It is evident that each country's conduct is colored by different realities, but the debt problem in its dimensions and basic characteristics is of an inescapable collective nature.
Thus it is obvious that only the sustained economic growth of the debtor countries will enable them to comply with their foreign obligations.
Unfortunately, the serious, calm behavior of the debtor countries has not obtained a satisfactory response from the other countries and institutions involved. We have reached th point where the only method proposed for resolving this problem has been the absurdity of turning the developing countries into net capital exporters and the only method of action recommended at the international level has been the imposition of policies that stimulate recession and unemployment.
The industrialized countries must participate actively with the debtor countries in seeking more conclusive solutions to the debt problem and, in particular, in establishing protective mechanisms to cope with the high interest rates that are kept high so as to attract the capital necessary to finance deficits and high standards of living, while our countries, on the contrary, are being obliged to adopt severe adjustment measures at the cost of great sacrifice in order to eliminate existing deficits and honor our commitments.
From the standpoint of international solidarity there is no justification whatsoever for keeping real interest rates several points above the rate of inflation, as has been the practice in international financial markets. It is indispensable and urgent that we seek a solution of this problem in order to relieve the burden implied by debt servicing and to avoid worsening the economic situation- of the developing countries.
The lack of will to find shared solutions increases the possibility that we shall in the end face a crisis. Those who feel that the danger has been averted by the fact that the most difficult consequences of the problem have been postponed and have not yet affected international financial centers are mistaken. The danger remains. The advances made to date have only contributed to preventing a confrontation and to keeping open the possibility of dialog. If, however, this dialog does not take place, if it does not find substantive solutions, if it does not cover all the countries involved, these advances will have been illusory.
The Latin American countries, through the Cartagena Consensus, have proposed a dialog at the governmental level aimed at finding real and lasting solutions to the debt problem. Unfortunately, we met with no response. This leads us to the paradoxical situation in which the more the stability of the international financial system depends on us the more difficult it is made for us to find counterparts with whom to seek formulas that will enable us to maintain that stability.
We are determined that these formulas shall be of a multilateral nature, but we cannot remain passive if they are not achieved, because we cannot allow the fate of our peoples to remain at the mercy of an uncertain international economy; nor can we compromise the development of our nations beyond reasonable limits.
Venezuela, like other debtor countries, has stated and given proof of its firm desire to fulfill its foreign commitments. In our case we have established restructuring agreements with our creditors that lessen the impact of debt on our efforts to ensure our national development. We believe, on the basis of current estimates, that our commitments are viable. A contingency clause has been included in these agreements that allows for changes to be made in the event of special situations caused by fortuitous circumstances or force majeure, or in the case of substantial economic changes that modify the basis of the agreement. We believe that this should be a universal standard for refinancing agreements.
Moreover, experience of negotiations has taught us that an effort is necessary to create international economic conditions that will not endanger agreements already reached, that countries cannot be required to assume obligations that they are unable to fulfill, and that it is damaging to try to take advantage of or disregard the situation of countries experiencing very difficult circumstances. In this respect, we consider it necessary to establish, through dialog, a mutually acceptable general frame of reference that takes into account the development needs and need for well-being of peoples and the need to establish a stable development-financing system and the will to regularize international financial commitments.
However great Latin America's efforts, its problems cannot be overcome without a revitalization of its economies, and this requires the orderly and sustained growth of the world economy. But this essential balance cannot be achieved while the big industrialized countries maintain unnecessary protectionist barriers which with absurd, excessive selfishness they even seek to strengthen.
There is a close link between the fulfillment of their financial obligations by our countries and their prospects of economic and trade expansion. Our exports must grow so that we can pay our foreign debt, but first and foremost to generate the resources necessary to finance our development. We cannot devote the fruits of our adjustment efforts exclusively to debt-servicing, as we have been doing over the past four years. In 1984, for example, Latin America had a trade surplus of $37 billion, the largest in its history, but we had to transfer it to our creditors in interest payments. In fact, Latin America has become a net exporter of capital, which is a strange situation for a region of developing countries. Since 1982 this net transfer of resources has reached $70 billion, which in real terms is equal to nearly twice the resources used under the Marshall Plan for the reconstruction of the war-ravaged European economies.
The development of circumstances makes it necessary for the General Assembly to undertake at this fortieth session, in the economic sphere, an essential exercise in joint reflection in which we seriously analyze the present situation and attempt to reach a common diagnosis which will enable us immediately to undertake the necessary action.
In matters of trade, there has never before been such a demand for respect for principles and standards together with such a lack of compliance, such threats of trade war and such repeated and open use of the unilateral imposition of measures.
As regards matters of finance, it is scarcely necessary to recall that unless the multilateral bodies have the required resources and appropriate policies it will be at best a coincidence if we are able to overcome the widespread debt problem.
In monetary matters, there is no prospect of controlling the persistent instability of exchange rates or of reaching a level of international liquidity in keeping with the present situation and the foreseeable needs of the economies enduring harsh adjustment processes at a time when foreign credit is Contracting. We lack the operational mechanisms needed to deal efficiently with the international trade and financial situation, which is characterized by volatility and instability. It is even more significant that institutions designed to promote monetary and payments stability and an adequate flow of resources for development are undergoing disturbing changes in their purposes and objectives and being transformed from mechanisms for international co-operation into factors for control and security for the benefit of biased interests.
In our view, it is more necessary than ever before to co-ordinate economic policies multilaterally, both for sustained growth and for development, and the scope and priorities of that co-ordination cannot be disregarded by this Organization.
Certainly, it was not without interest that we received the information about the talks held recently by Finance Ministers and Governors of the central banks of the Federal Republic of Germany, the United States, France, the United Kingdom and Japan. Although nothing specific resulted from that meeting, and the reports that did emerge were cloaked in the traditional frustrating wordiness, the timid acknowledgment of the need to resist protectionist measures, the possibility of opening markets to our exports and a certain understanding of matters concerning reasonable interest rates and the granting of financing in suitable quantities and on suitable conditions could mean that we are witnessing a change in the perceptions of the great Powers. The developing world has been waiting for a long time for the necessary dialog to materialize.
Oil continues to be one of the basic elements of the world economy. The Organization of Petroleum Exporting Countries (OPEC) is now 25 years old. Its noteworthy efforts throughout that time constitute one of the most just claims of the raw-material-producing countries to promote and achieve more just, rational trade between the developing and the industrialized countries.
Once again OPEC is issuing warnings that are not being heeded in world economic centers. Our warnings to the industrialized countries concerning the risks arising from an unstable, anarchic oil market and the negative repercussions of an erosion of prices on world financial and commercial markets have fallen on deaf ears. What we have said about the rapid depletion on the oil reserves of importing countries and of exporters not members of our organization has been ignored. The reaction has been short-sighted indifference.
OPEC will continue to defend its right to establish the terms of trade for this strategic source, which is essential for international economic development.
In Latin America we are facing the challenge of the social and economic development of our peoples, we are also, through the Contadora Group, tenaciously and with perseverance attempting to ward off the crisis in Central America. This action in the cause of peace and good will, which has been given the support and encouragement of the international community, has now been strengthened through the establishment of a support group composed of Argentina, Brazil, Peru and Uruguay, in a categoric demonstration of the fact that Latin America is prepared to resolve its own problems according to Latin America criteria and formulas, that we are deeply aware of the problem and that determined solidarity is being brought to bear to resolve it.
We unequivocally reject the interference in the region of opposing factors alien to the authentic aspirations of the peoples of Latin America, which in some way agitate and seek to undermine the possibilities of establishing peace and understanding in Central America. We believe that all the countries directly concerned in the region desire peace and that there are no sectors of the area bent on prolonging war-mongering speculation in connivance with foreign interests. We also believe that there is no more room to maintain the privileges and advantages that in large measure explain the present vicissitudes of the fraternal countries and the origins of the present crisis.
Despite many difficulties, steps are being taken to endorse the Contadora Act for Peace and Co-operation in Central America. The recent meeting of ministers of foreign affairs of Central America and Contadora was quite beneficial in this respect and, without being overly optimistic, we believe that the conditions for progress are now present. And I venture to say this fully aware that, as if by magic, every time the Contadora meetings take a step forward, incidents or actions of various types take place in the region which are perhaps intended to undermine the results of those efforts for peace and reconciliation.
It would be a regrettable paradox if, as we move closer to the signing of the Contadora Act for Peace and Co-operation in Central America, we were to witness a systematic worsening of this type of hypocritical conduct.
In any event, we Venezuelans shall not relent in this quest, since we are convinced that it is necessary to use dialog to oppose those who try to promote war and confrontation.
Venezuela is committed to peace in Latin America and in the entire world. We are committed to promoting democracy, freedom, well-being and the defense of human rights.
As we celebrate the twenty-fifth anniversary of the Declaration on the Granting of Independence to Colonial Countries and Peoples, and 36 years after the signing of the Declaration of Human Rights, we see how the racist regime of South Africa persists in erecting a barrier to contain the will of a people that wishes, as is legitimately and humanly its due, to be master of its own destiny.
Nelson Mandela's long imprisonment testifies to the tenacity of a brave and struggling people. It is at the same time, however, a sad symbol of our Organization's inability to end a universal problem that concerns us all.
After so many years of repression backed by selfish interests and associations which have compromised and damaged the credibility and effectiveness of the United Nations, we must without delay act resolutely and decisively to apply effective sanctions. A decisive outcome is required to end once and for all racism and the vestiges of colonialism.
We have seen how some Governments are taking selective measures to induce the Pretoria Government to desist from its ignominious practices of racial segregation. But we insist that the firm will of important partners of South Africa is needed for sanctions to be really effective rather than simply an empty threat which only serves to spur on the racist Government to an intensified deployment of its powerful repressive apparatus. Nothing must stop us nor cause us to move backwards in the struggle against apartheid and racial discrimination.
The fate of Namibia is closely linked with the racist practices institutionalized by South Africa. We are filled with regret at the fact that we are celebrating this fortieth anniversary of the United Nations without the presence of a delegation representing a free Namibia. Numerous major obstacles have been placed in the way of that wish, shared by the overwhelming majority of nations represented here. We wish to convey to the people of Namibia our solidarity and our support in its struggle to exercise its inalienable right to self-determination and independence.
The struggle for human rights and freedom cannot be given up. In Latin America, we have in recent years succeeded in eliminating regimes and practices that were shameful for mankind. That task has not yet been completed. centers of arbitrariness, violence and injustice remain that gainsay the essence of the Latin American peoples and that often, like grotesque ghosts, strike blows reminiscent of a militaristic and arbitrary tradition. We cannot remain passive in the face of these situations.
Thus far, the joint action of the nations represented in this forum has had to be to a large extent a reaction against destructive trends, unacceptable practices, the temptation to dominate and structural deformities. This has been an arduous and commendable task. But the moment may have come to make it more positive and effective, to demonstrate that this dialog can be devoted to stimulating the potential of mankind and not only to fighting against the violence and exploitation that still exist in much of our world.
We call for the fulfillment of the objectives of the United Nations and ask for the participation of the military and economic Powers, which is fundamental, to encourage a new turn of events on the international scene, based on the practical application of the principles and purposes that we have set for ourselves. We want those initiatives that are in harmony with the collective outcry for a better world to be sponsored and supported within this Organization. We cannot allow this multilateral experience to be divided or weakened even when faced with intransigence and a lack of understanding. Nor can we allow irreversible conditions that make possible broader conflicts or the creation of distrust among the peoples represented here to prevail.
We fully agree with the call for reflection and action made by the Secretary-General, Mr. Javier Perez de Cuellar, in his report on the work of the United Nations, when he points out that
"The Organization's function, and hence that of the Secretary-General, is therefore to harmonize, to encourage and to initiate. But the implementation, the drive, must come from the Members, when this drive does come, it can achieve remarkable results." (A/40/1, p. 7)
At one time, during the 1950s, when a terrible earthquake almost destroyed the city of Ambato in Ecuador, the powerful and resonant voice of a Latin American democrat, Enrique Rodriguez Fabregat of Uruguay, cried out under this same roof, "Let us respond to this so-called act of nature with an act of man: let us help."
I was in Mexico some days ago to convey personally to President de la Madrid, on behalf of the people and Government of Venezuela, our solidarity with the Mexican people in this hour of sorrow and tribulation that has moved the entire international community and, at the same time, to convey our words of encouragement and our undiminished brotherly support. We therefore co-sponsored, with the greatest solicitude, the resolution unanimously adopted by the General Assembly regarding international help for Mexico.
Beyond our efforts for world peace, freedom, human rights and social and economic development, we are confronted by a new enemy, perhaps the most dangerous of alls drugs. They are the Trojan horse of our civilization.
In this theater of peace, I take the responsibility of calling for war, war against this scourge which is endangering the very health of our peoples and, above all, of our poorest, and therefore least protected, societies. And it is in this context that I am gratified to refer to the two resolutions on the subject approved by consensus during the last session, in the adoption of which Venezuela played an important role: one condemned the traffic in narcotics and the unlawful use of drugs and the other proposed the adoption of an international instrument to combat the problem in its new and devastating manifestations.
As a corollary to this process, the Secretary-General of the United Nations has called for a meeting to be held at the ministerial level for the purpose of dealing with all aspects of the drug problem. We attach the greatest importance to this proposal.
I must say very plainly that we must act simultaneously on the production, traffic and consumption of drugs. Only the co-ordinated actions of all countries can put an end to this tragic situation. Among the countries participating in this Assembly there are more than enough resources to do so. Clearly what is lacking, is the resolve to take the necessary heroic measures. I appeal to this Assembly: let us fight this war together.
I could not conclude this message from the people and Government of Venezuela without paying tribute to those men who have devoted an important part of their lives - and have even given up their lives - in the service of the United Nations: Trygve Lie, Dag Hammarskjold, U Thant, Kurt Waldheim and Javier Perez de Cuellar, who, in the post of Secretary-General, have helped to establish the role of the Organization as an essential and irreplaceable instrument of co-operation and
solidarity among the peoples of the world. I also wish to pay tribute to a Venezuelan who has played an important part in the struggles of the United Nations since its early days, Manuel Perez Guerrero, a Minister in my Government, who was present at the birth of the United Nations in San Francisco, but who has unfortunately not been able to be with me during this session.
I am particularly gratified to appear before this General Assembly, this democratic world, parliament, as a spokesman for the genuine feelings of the Venezuelan people, as President of the homeland of the Liberator Simon Bolivar, who foresaw an institution such as this one and who, by summoning the Amphictyonic Congress of Panama in 1826, helped to establish the foundations for the future development of the international Organization, designed to bring about a reconciliation of positions and co-operation with mutual respect among nations. By historical tradition and by deep-rooted conviction, we are firm believers in the enormous potential of the United Nations. And to believe in the United Nations is, above all, to trust in the intrinsic capacity of the human being to reconcile conflicting interests, harmonize different views and cultivate the fertile soil of understanding. He who has faith can move mountains. Let us make the effort; let us together set the world on the path towards a new, more just, more humane and more free civilization. The United Nations can do it.
